Lunn, J.,
dissents and votes to affirm the order, with the following memorandum: Because the Supreme Court’s conclusion regarding the enforceability of the release executed by the plaintiff was correct, I respectfully dissent.
The plaintiff claimed to have sustained personal injuries on January 1, 1999, after falling down a flight of stairs at premises owned by the defendants. The plaintiff resided at the premises as a tenant of the defendants. On August 3, 1999, upon receiving a check from a representative of the defendants’ insurance carrier in the sum of $1,000, the plaintiff executed a general release in favor of the defendants. Subsequently, the defendants moved pursuant to CPLR 3211 (a) (5) to dismiss the complaint on the basis of the release. The plaintiff opposed dismissal, maintaining that she did not adequately understand what she had executed.
A release is a contract and its construction is governed by *729contract law (see Mangini v McClurg, 24 NY2d 556 [1969]). A party who executes a contract, including a release, is presumed to know its contents and to assent to them (see Holcomb v TWR Express, Inc., 11 AD3d 513, 514 [2004]). A release will not be treated lightly and will be set aside by a court only for duress, illegality, fraud, or mutual mistake (see Shklovskiy v Khan, 273 AD2d 371, 372 [2000]). A release will not automatically be set aside because the party to be charged either did not read it or was unable to read it (see Holcomb v TWR Express, Inc., supra; Shklovskiy v Khan, supra). A party hindered by a language barrier or other claimed disability must instead make a reasonable effort to have the document read to him or her prior to signing it (see Shklovskiy v Khan, supra; Sofio v Hughes, 162 AD2d 518 [1990]). In this case, no such effort was undertaken. A party who signs a document without any valid excuse for not having read it is “conclusively bound” by its terms (Gillman v Chase Manhattan Bank, 73 NY2d 1, 11 [1988]). The Supreme Court, therefore, properly upheld the validity of the release.
Contrary to the majority, I reject the plaintiff’s contention that the release was obtained by fraud. The plaintiffs claim in her affidavit submitted in opposition to the defendants’ motion that the insurance company representative misrepresented the nature of the document merely raised a feigned factual issue designed to avoid the consequences of her earlier deposition testimony (see Jimenez v T.J. Maxx, Inc., 17 AD3d 638 [2005]; Columbus Trust Co. v Campolo, 110 AD2d 616 [1985], affd 66 NY2d 701 [1985]). At her deposition, the plaintiff testified that she understood the document to mean that it was an understanding by the insurance company that she had been injured very badly and the insurance company was recognizing the injury. Moreover, the plaintiff testified that she could not remember exactly what the insurance company representative told her about the release before she signed it.
The plaintiffs remaining contentions either are not preserved for appellate review or are without merit.